COURT OF APPEALS OF VIRGINIA


              Present: Judges Decker, Malveaux and Senior Judge Annunziata
UNPUBLISHED



              KARA NATONIA THOMAS
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0918-16-2                                          PER CURIAM
                                                                                 OCTOBER 11, 2016
              HALLMARK SYSTEMS, INC. AND
               LM INSURANCE CORPORATION


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Brody Reid; ReidGoodwin, PLC, on brief), for appellant.

                               (Imie Aisiku Harber; Law Offices of Christopher R. Costabile, on
                               brief), for appellees.


                     Kara Natonia Thomas (appellant) appeals a decision of the Workers’ Compensation

              Commission. She alleges the Commission erred in its application of the burden of proof to her

              impairment rating claim and in denying her claim for permanent partial disability. We have

              reviewed the record and the Commission’s opinion and find that this appeal is without merit.

              Accordingly, we affirm for the reasons stated by the Commission in its opinion. See Thomas v.

              Hallmark Sys., Inc., JCN VA00000868783 (Va. Wrk. Comp. May 5, 2016). We dispense with

              oral argument and summarily affirm because the facts and legal contentions are adequately

              presented in the materials before the Court and argument would not aid the decisional process.

              See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.